Exhibit 10.1 INCREMENTAL CREDIT AGREEMENT dated as of May 6, 2009 among MERCK & CO., INC., The GUARANTORS andLENDERS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent J.P. MORGAN SECURITIES INC., Sole Bookrunner and Sole Lead Arranger and BANCO SANTANDER, S.A. NEW YORK BRANCH, BANK OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, HSBC BANK USA, NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC, AND UBS SECURITIES LLC, Co-Arrangers TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.01. Defined Terms 1 Section 1.02. Types of Borrowings 16 Section 1.03. Terms Generally 16 Section 1.04. Accounting Terms; GAAP 16 ARTICLE 2 THE CREDITS Section 2.01. Commitments 16 Section 2.02. Loans and Borrowings 17 Section 2.03. Requests for Borrowings 17 Section 2.04. Funding of Borrowings 18 Section 2.05. Interest Elections 18 Section 2.06. Termination and Reduction of Commitments 19 Section 2.07. Repayment of Loans; Evidence of Debt 20 Section 2.08. Prepayment of Loans 20 Section 2.09. Fees 21 Section 2.10. Interest 21 Section 2.11. Alternate Rate of Interest 22 Section 2.12. Increased Costs 22 Section 2.13. Break Funding Payments 23 Section 2.14. Taxes 23 Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 25 Section 2.16. Mitigation Obligations; Replacement of Lenders 26 Section 2.17. Defaulting Lender 27 Section 2.18. Borrower Designation 27 ARTICLE 3 REPRESENTATIONS AND WARRANTIES Section 3.01. Organization; Corporate Power and Authority 28 Section 3.02. Due Authorization and Enforceability 28 Section 3.03. No Conflict 28 Section 3.04. Governmental Approvals 28 Section 3.05. Financial Statements 28 Section 3.06. No Event of Default 29 Section 3.07. Ownership of Patents and other Intellectual Property 29 Section 3.08. Litigation 29 Section 3.09. Compliance with Laws 29 Section 3.10. Investment Company Act 29 Section 3.11. Margin Regulations 30 Section 3.12. Payment of Taxes 30 Section 3.13. ERISA Events 30 Section 3.14. Use of Proceeds 30 ARTICLE 4 CONDITIONS Section 4.01. Availability Date 30 Section 4.02. Each Borrowing Event 31 ARTICLE 5 AFFIRMATIVE COVENANTS Section 5.01. Financial Statements 32 Section 5.02. Notices of Material Events 33 Section 5.03. Existence and Conduct of Business 33 Section 5.04. Payment of Tax Liabilities 34 Section 5.05. Maintenance of Properties; Maintenance of Insurance 34 Section 5.06. Maintenance of Books and Records 34 Section 5.07. Visitation Rights 34 Section 5.08. Compliance with Laws 34 Section 5.09. Additional Guarantors 34 ARTICLE 6 NEGATIVE COVENANTS Section 6.01. Liens 35 Section 6.02. Mergers and Other Fundamental Changes 36 Section 6.03. Total Debt to Capitalization Ratio 36 ARTICLE 7 EVENTS OF DEFAULT Section 7.01. Events of Default 36 ARTICLE 8 THE ADMINISTRATIVE AGENT ARTICLE 9 MISCELLANEOUS Section 9.01. Notices 39 Section 9.02. Waivers; Amendments 40 Section 9.03. Expenses; Indemnity; Damage Waiver 41 Section 9.04. Successors and Assigns 42 Section 9.05. Survival 45 Section 9.06. Counterparts; Integration; Effectiveness 45 Section 9.07. Severability 45 Section 9.08. Right of Set-off 45 Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process 45 Section 9.10. WAIVER OF JURY TRIAL 46 Section 9.11. Headings 46 Section 9.12. Confidentiality 46 Section 9.13. USA PATRIOT Act 47 ARTICLE 10 AFFILIATE GUARANTEES Section 10.01. Affiliate Guarantees 47 Section 10.02. Affiliate Guarantees Unconditional 47 Section 10.03. Limitation on Obligations of Subsidiary Guarantor 48 Section 10.04. Release of Affiliate Guarantees 48 Section 10.05. Waiver by Guarantors 49 Section 10.06. Subrogation. 49 Section 10.07. Stay of Acceleration 49 Section 10.08. Continuing Guarantee 49 Section 10.09. Addition of Guarantors 49 SCHEDULES: Schedule 2.01 Commitments Schedule 6.01 Existing Liens EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B – Form of Guarantor Joinder Agreement Exhibit C – Form of Borrowing Request Exhibit D – Form of Interest Election Request Exhibit E – Form of Section 2.14(e) Certificate CREDIT AGREEMENT dated as ofMay 6, 2009 (this “Agreement”), among MERCK & CO., INC., a company organized under the laws of the state of New Jersey (the “Company”), the GUARANTORS and LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. W I T N E S S E T H : The Company has agreed to combine with (the “Merger”) SCHERING−PLOUGH CORPORATION (to be renamed Merck & Co., Inc. upon consummation of the
